DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 06/09/2020 is in compliance with MPEP 608.03 and therefore is accepted

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “calculating coordinates of a three-dimensional (3D) point corresponding to each verification point in a world 
As of Claims 2-6: Claims 2-6 depend from Claim 1 and are allowed as well.

 	As of claim 7: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 7 that includes, “calculating a coordinate of a three-dimensional (3D) point corresponding to each verification point in a world coordinate system using the current external parameter of each cameras separately, and calculating a loss function based on the coordinates of the 3D point, the loss function being used to measure an overlay error of calibration of the cameras under the current external parameter; and performing joint calibration based on the loss function to obtain a target external parameter of each camera.”
As of Claims 8-12: Claims 8-12 depend from Claim 7 and are allowed as well.
 	As of claim 13: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 13 that includes, “calculating a coordinate of a three-dimensional (3D) 10point corresponding to each verification point in a world coordinate system using the current external parameter of each cameras separately, and calculating a loss function based on the coordinates of the 3D point, the loss 
As of Claims 14-18: Claims 14-18 depend from Claim 13 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 10,666,934) teaches a camera automatic calibration method used to calibrate a plurality of cameras. The method includes performing a determining step to determine a camera to be recalibrated from the plurality of cameras; and performing a processing step to, according to a first projection point set of a plurality of test points in space and a first collection point set of the plurality of test points captured by the camera to be recalibrated, determine a point-to-point matching relationship between the first projection point set and the first collection point set. The first projection point set is a set of two-dimensional points formed in a 
KOYAMA et al. (US 2020/0034989) teaches an imaging system calibrates parameters of imaging apparatuses disposed in different positions, the imaging system including: a movement controller that causes a movable object that includes a marker for use in calibration for the imaging apparatuses to move in an imaging area in a three-dimensional space, the imaging area being a common imaging area for the imaging apparatuses; an imaging controller that causes the imaging apparatuses to image the marker; and a calibrator that calibrates external parameters of the imaging apparatuses, using images captured by each of the imaging apparatuses imaging the marker in each of three-dimensional positions different from one another (paragraph 0004).

Reddy et al. (US 11,172,193) teaches FIG. 7 illustrates a flowchart of a method 750 for rendering a programmable calibrating target. In some embodiments, sub-blocks of block 302A (FIG. 4) may be include one or more blocks of method 750. The rendering of the programmable calibrating target may be part of block 406 (FIG. 4) to display the target. Method 750 may include, at block 752, retrieving a pattern, such as pattern 700. The pattern may be a base calibration pattern, which is the first pattern used in a sequence. Or it may be a pattern that is different from the base calibration pattern if the sequence is already running and a different pattern is to be used. Retrieving the pattern may include executing instructions which creates a pattern of colored elements, stripes, boxes, or other geometric shapes. Method 750 may include, at block 754, determining a display size, aspect ratio or resolution of display screen 135. For example, if the resolution is 3800×2160 and the orientation is generated with respect to top display screen border B1, then the target image extends the stripe's color along essentially the entire length of the originating perimeter border. In this case, the length would be 3800 pixels and the angling (i.e., |Z°|) according to a linear perspective is registered from the originating perimeter border (i.e., top display screen border B1) of the pattern to be rendered.
				Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697